1                                                                           JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     HOPE BROWN,                                  Case No. 2:19-cv-03353-JVS (GJS)
12                  Plaintiff
                                                     ORDER RE PLAINTIFF’S
13             v.                                    FAILURE TO PAY FILING FEES
                                                     AND DISMISSING ACTION
14     JENNIE STABILE, et al.,
15                  Defendants.
16
17          On June 4, 2019, the Court denied Plaintiff’s request to file this action
18   without prepayment of the filing fee and further ordered that: “Plaintiff SHALL
19   PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.”
20   [Dkt. 5, “Order.”] Plaintiff has failed to pay the filing fee for this action or
21   otherwise respond. Accordingly, the Court ORDERS that this action be dismissed
22   without prejudice for failure to comply with the Order and for failure to pay the
23   filing fee.
24
25      IT IS SO ORDERED.
26
27      DATED: July 11, 2019                  __________________________________
                                              JAMES V. SELNA
28                                            UNITED STATES DISTRICT JUDGE
1
2    PRESENTED BY:
3
4    _____________________________
     GAIL J. STANDISH
5    UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               2
